Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 1/15/2021. Applicant amended claims 1, 8, 13 and 19, cancelled claims 2 – 3, 17 – 18 and 20; claims 1, 4 – 16, and 19 are pending in this application.

Information Disclosure Statement
	The information disclosure statement filed 1/15/2021 is acknowledged by the examiner.

Drawings
The replacement drawing for figure 1 was received on 1/15/2021.  This drawing is accepted.

Allowable Subject Matter
Claims 1, 4 - 16, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, 13 and 19, the combination of US Patent Application Publication to Brown (2007/0068225), US Patent Application Publication to Ando (2019/003916) and US Patent Application Publication to Campbell (2004/0011408) do not render obvious in combination with other, the claim limitation “a third transducer operable to provide outlet flow measurement corresponding to an outlet flow from the water tank, and the controller having an third transducer input channel operable to receive the flow measurement, and responsive to the outlet flow measurement having a value greater than a predetermined flow rate of the valve, indicate the leak condition a fourth transducer operable to provide downstream flow measurement corresponding to a downstream flow from a joint connected to the valve, and the controller having a fourth transducer input channel operable to receive the downstream flow measurement, and responsive to the downstream flow measurement having a different value than a sum of the outlet flow measurement and a premeasured flow rate corresponding to the valve, indicate the leak condition,” “the housing includes a second band sized to receive the necked portion and a transducer terminal supported by the second band electrically connected with the first transducer,” “receiving an outlet flow measurement corresponding to an outlet flow from the water tank, and outputting the leak condition when the outlet flow measurement has a value greater than a predetermined flow rate of the valve receiving downstream flow measurement corresponding to a downstream flow from a joint connected to the valve, and outputting the downstream flow measurement having a different value than a sum of the outlet flow measurement and a premeasured flow rate corresponding to the valve,” and “a second band sized to receive the necked portion and a transducer terminal supported by the second band electrically connected with the first transducer, the transducer terminal having a wireless antenna operable to send the position measurement to the controller” respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753